DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/05/2021 has been entered.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al (2013/0139487) in view of Lefkowitz et al “Schlieren imaging and pulsed detonation engine testing of ignition by a nanosecond repetitively pulsed discharge” of the IDS and Leyko et al (2020/0063967).  Kenyon et al teach An engine that uses detonation for generating energy, the engine comprising: a housing 120; an inlet 110 .
 	Kenyon et al teach igniters 186, including plasma igniters [see paragraph 0017 and note igniters have electrodes] in the DDT region but do necessarily teach a pair of electrodes located in the DDT region that are configured to apply nanosecond repetitive voltage pulses to the ignited fuel mixture in the DDT region; wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that transition a combustion front propagation, of the ignited fuel mixture through the housing from a deflagration mode to a detonation mode NOR the control system limitations NOR applying nanosecond repetitive voltage pulses with a pair of electrodes located in a deflagration to detonation, DDT, region, and wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that initiate a transition of the combustion front propagation, of the ignited fuel mixture, through the housing from a deflagration mode to a detonation mode NOR a pair of electrodes to be located in a deflagration to detonation, DDT, region of an engine, and configured to apply nanosecond repetitive voltage pulses to the DDT region; and a control system configured to control the pulser and the pair of electrodes, wherein the control system turns on the pair of electrodes before a combustion front of the engine arrives at a location of the pair of electrodes and turns the pair of electrodes off after the combustion front has passed, and wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that transition the combustion front propagation, of the ignited fuel mixture, through the engine from a deflagration mode to a detonation mode.  Lefkowitz teaches using plasma igniters including a pair of electrodes configured to 
 	Leyko et al teach a pair of electrodes 20, 22 located in a region that are configured to apply nanosecond repetitive voltage pulses [NRP] to the ignited fuel mixture in the chamber; wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that maintain the transition of a combustion front propagation, that at least maintain the ignited fuel mixture to a detonation mode AND applying nanosecond repetitive voltage pulses with a pair of electrodes 20, 22 located in a region, and wherein 
  Leyko et al further teach that the NRP discharges are directed at the combustion front propagation, of the ignited fuel mixture [see paragraph 0035] and that the NRP discharges initiate and assist detonation by NRP discharges for mixtures which would otherwise not be detonatable [see paragraph 0037], and that at least maintains the transition to detonation.  As the underlying mechanism is by generating O2 and H2 and accelerates the combustion [paragraph 0037], this mechanism of making the fuel and oxidizer more detonatable is also directly applicable to what occurs during the transition from deflagration to detonation, where e.g. obstacles are used in the prior art to accelerate 
in order to facilitate the transition to detonation by forming O2 and H2 in the detonable mixture and accelerates the rate of combustion and thus accelerates the rate by which deflagration transitions to detonation.  It would have been obvious to one of ordinary skill in the art to employ the control system of Leyko et al, in order to facilitate NRP discharges at the combustion front of the ignited system to cause detonation to occur.  Leyko teach sensing pressure and temperature for the controller but do not specifically teach using voltage or current measurements.  It is noted that using such measurements is already taught by Lefkowitz [see page 2497+ of Lefkowitz including Table 1] and would be obvious to employ to facilitate control over the plasma generation and/or power output and timing requirements.
  	    Note the combination of references further teach:    wherein the nanosecond repetitive voltage pulses [of Lefkowitz or Leyko et al] are applied into the combustion front [by the location of 186 in Kenyon and also by Leyko et al];  wherein the nanosecond repetitive mage pulses are applied between the combustion front and a pressure wave that moves ahead of the combustion front [by the location of .
Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive.  
 Applicant’s arguments center around the new limitations added by amendment, alleging that the inherency in Lefkowitz nanosecond repetitive voltage pulses with an amplitude smaller than a threshold breakdown voltage of the fuel mixture to the ignited fuel mixture is not present or inherent.  In rebuttal, Lefkowitz this is also explicitly teaches using plasma igniters including a pair of electrodes configured to apply nanosecond repetitive voltage pulses with an amplitude smaller than a threshold breakdown voltage of the fuel mixture [see page 2492, left column, last paragraph, page 2498, left col., first full paragraph which teaches the voltage was less than that causing gas breakdown].  Accordingly, applicant’s arguments are not persuasive.  
Applicant argues that the durability of the obstacles within the tube would teach away from creating detonation in the area containing the obstacles.  In rebuttal, Kenyon et al teach the obstacles 170 are not necessary:
“As will be discussed below, various design elements within the combustion tube, such as flow obstacles of various descriptions, may be included in order to enhance the acceleration of the flame. [end of paragraph 0014].”   
Accordingly, one of ordinary skill in the art would recognize their use is optional, particularly, if there are other systems (e.g. NRP plasma discharge) that cause earlier initiation of the detonation by speeding up / accelerating the deflagration to detonation transition (DDT).   
Furthermore, even if the obstacles were regarded as not optional, applicant’s cited teaching merely teaches one of ordinary skill in the art to not use the obstacles where the detonation has already occurred.  In that case, Kenyon would teach removing unnecessary obstacles or using just enough obstacles to aid in the DDT transition.  Lastly, Kenyon et al teach mitigating the effects of heat on the obstacles.  
“[0066] The placement of initiators within the enhanced DDT region, especially for high pressure operation, may also be desirable in certain embodiments and operating techniques. Variations in placement within the enhanced DDT region are also possible. For instance, in some embodiments, placement of an initiator in the wake [Ex. Note - downstream] of a flow obstacle within the enhanced DDT region may be useful to achieve ignition with lower ignitor power, as well as providing protection from the direct impact of the propagating flame front on the initiator, which may improve the operating lifetime of those initiators located within the combustion region.”  
Accordingly, applicant’s arguments are not persuasive as the combination of Kenyon et al with an NRP system replacing electrodes 186 would reduce the length of the transition zone 160 of Kenyon, and still allow detonation to occur in a controlled and desirable manner. 
Lastly, it is noted that every combustion / detonation system has life-limiting parts.  However, that is insufficient to create a teaching away from the use of such a combustion / detonation system, when these issues can be mitigated or just accepted as the lifespan of the design.  Note it is typical for engine combustors to go through routine maintenance to replace life-limited parts, e.g. spark plugs, electrodes, combustor liners, etc.
For Lefkowitz, applicant argues the NRP is an ignition source vs a detonation source.  In rebuttal, an ignition source provides the basis that eventually results in detonation.  Accordingly, the ignition source is also the detonation source.  Also, 
For Leyko, applicant regards Leyko as not being relevant to the length of a DDT since the geometry of the detonation chamber is annular.  In rebuttal, Leyko is also relevant to the DDT transition since detonation does not usually occur sua sponte in a controlled spinning manner but usually occurs beginning with deflagration and then transitioning to detonation (DDT).  Accordingly, Leyko is directly relevant to the transition from deflagration to detonation in a spinning/rotating manner.  In fact, Leyko does not require the plasma being generated only after the system is already detonating but is also relevant to assisting in detonation, as a key teaching of the application of his system.  Leyko is used as teaching to apply nanosecond repetitive voltage pulses to the ignited fuel mixture at the combustion front.    Leyko et al teach that the NRP discharges are directed at the combustion front propagation, of the ignited fuel mixture [see paragraph 0035] and that the NRP discharges initiate and assist detonation by NRP discharges for mixtures which would otherwise not be detonatable [see paragraph 0037], and that at least maintains the transition to detonation.  As the underlying mechanism is by generating O2 and H2 and accelerates the combustion  [paragraph 0037], this mechanism of making the fuel and oxidizer more detonatable is also directly applicable to what occurs during the transition from deflagration to detonation, where e.g. obstacles are used in the prior art to accelerate the transition and the speed of the combustion.  Note contrary to applicant’s arguments, Leyko is directed to using plasma to achieve detonation and it would be obvious to use the NRP discharges at the transition to accelerates the combustion [see paragraph 0037] and stabilizes the detonation.  As the DDT transition is all about accelerating the combustion, see e.g. paragraphs 0034-0035 of applicant’s specification, which describe the fundamental known mechanism of the DDT transition, and Leyko clearly also teach accelerating the combustion for detonation, it is also clear that this is directly relevant to the DDT transition which accelerates regular combustion / deflagration to detonation.
Applicant’s arguments concerning Poehlmann are understood and this reference has been withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 21, 2021